              Case 2:21-mj-30364-DUTY ECF No. 1, PageID.1 Filed Brunson
                                                   AUSA: Jeanine 07/23/21 Telephone:
                                                                           Page 1 of(313)
                                                                                      10 226-9100
AO 91 (Rev. ) Criminal Complaint                            Special Agent:    John Franklin        Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Eastern District of Michigan
                                                                                            Case: 2:21−mj−30364
United States of America                                                                    Assigned To : Unassigned
   v.                                                                              Case No. Assign. Date : 7/23/2021
Antoine Reese Thomas                                                                        Description: U.S. V. THOMAS
                                                                                            (CMP)(MEV)




                                                    CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of        July 17, July 19, and July 20, 2021     in the county of               Wayne       in the
        Eastern           District of      Michigan         , the defendant(s) violated:
           Code Section                                                     Offense Description
(Three Counts) 18 U.S.C. § 875(c)                        Transmitting in interstate or foreign commerce any communication containing
                                                         any threat to kidnap any person or any threat to injurt the person of another




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                                     John Franklin, Special Agent (ATF)
                                                                                             Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

            July 23, 2021
Date:                                                                                          Judge’s signature

City and state: Detroit, Michigan                                          Hon. Kimberly G. Altman, United States Magistrate Judge
                                                                                             Printed name and title
   Case 2:21-mj-30364-DUTY ECF No. 1, PageID.2 Filed 07/23/21 Page 2 of 10




                     AFFIDAVIT IN SUPPORT OF
            AN APPLICATION FOR A CRIMINAL COMPLAINT

      I, John Franklin, Special Agent, being sworn, depose and state the following:

               INTRODUCTION AND AGENT BACKGROUND

      1.     I make this affidavit from personal knowledge based on my

participation in this investigation, including witness interviews by myself and/or

other law enforcement agents, communications with others who have personal

knowledge of the events and circumstances described herein, and information gained

through my training and experience. The information outlined below is provided for

the limited purpose of establishing probable cause and does not contain all details or

all facts of which I am aware relating to this investigation.

      2.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

and Explosives, and have been since 2003. I have conducted numerous

investigations involving violations of firearms, arson and explosive laws. I am an

“investigative or law enforcement officer of the United States” within the meaning

of 18 U.S.C. § 2510(7). As an ATF Special Agent, I am also trained as a Special

Agent Certified Explosive Specialist/Bomb Technician (SACES/BT). As such, I

have participated in numerous courses including, the ATF Explosive Specialist

Basic Training Course, the ATF Homemade Explosives course, the NAVSCOLEOD

Basic Improvised Explosive Device Training Course, and the U.S. Public Safety

Bomb Technician Course at the FBI’S Hazardous Devices School. I have been

                                           1
   Case 2:21-mj-30364-DUTY ECF No. 1, PageID.3 Filed 07/23/21 Page 3 of 10




involved in numerous investigations of federal arson and explosive laws resulting in

the conviction of defendants for violations of federal arson and explosive laws.

      3.     I am currently investigating Antoine Reese THOMAS, DOB:

xx/x/1992, for a violation of federal law, to wit, Title 18, United States Code, Section

875(c), transmitting in interstate or foreign commerce any communication

containing any threat to kidnap any person or any threat to injure the person of

another.

                               PROBABLE CAUSE

      4.     On July 17, 2021, Highland Park Police Department (HPPD) was

contacted by Faurecia Automotive Seating advising that they had received a bomb

threat to their manufacturing facility located at 13000 Oakland Blvd., Highland Park,

MI, through the service that provides their temporary employees, Adecco Staffing.

The threat was received via text message from phone number (313) 880-xxxx by

Adecco staffing supervisor C.W. The threat was texted to (313) 597-xxxx, which is

C.W.’s work phone and is only utilized by those hired by Adecco. The texted threat

stated:

      “I being have suicide thoughts im at the end of my rope and csnt take
      nomore but before I make my move im going to take hundreds of people
      with me so im going to blow up fercuria plant I don’t know if I want to
      do it tomorrow or Sunday but its going to happen don’t nobody
      understand what in going through so im going to end it this way sorry
      but you being warned.”



                                           2
   Case 2:21-mj-30364-DUTY ECF No. 1, PageID.4 Filed 07/23/21 Page 4 of 10




      5.    HPPD Detective (Det.) Mitch Heaney determined that the number that

sent the threat, (313) 880-xxxx, belonged to a third-party texting application,

“TextNow”. An exigent disclosure request was sent to “TextNow” who provided

the following information for the account utilizing (313) 880-xxxx:

            Username: projectcity82
            Email: projectcity82@gmail.com
            Registration IP: 172.58.121.78 (T-Mobile)
            Date of Ownership: 7/17/21 04:04:10 UTC – 7/18/21 03:59:59
            UTC
            IP Addresses: 69.137.218.254 was listed as being assigned to
            the device using this number on 7/17/21 from 04:04:10 UTC -
            04:54:54 UTC. This is within the time frame that the text
            message threat was received by C.W.

      6.    The associated IP address, 69.137.218.254, was determined to belong

to Comcast. An exigent request was sent to a Triage Security Analyst, who provided

the following Comcast subscriber information for this IP address:

            Name: I.W.
            Address: 5xxx Guilford, Detroit, MI 48234
            Phone: (248) 986-xxxx

      7.    On July 19, 2021, at or about 2:18 p.m. EDT (6:18 p.m. UTC), C.W.

received a second bomb threat via text message from phone number (248) 970-xxxx.

The threat once again was received by C.W.’s work phone and stated:

      “Well well well I hope your employees like the sounds [three emojis of
      explosions] because today its going to happen you will never know the
      time but it will happen i had to plan it out but im ready to die I wonder
      is everybody in faurecia is ready I can nolonget fight this suicidal
      thoughts so today im going to end it all and why not go out with a bang
      so we will be taking the whole building down today!”
                                         3
   Case 2:21-mj-30364-DUTY ECF No. 1, PageID.5 Filed 07/23/21 Page 5 of 10




      8.       HPPD Det. Heaney determined that phone number (248) 970-xxxx also

belonged to “TextNow”. Once again, an exigent disclosure request was sent based

on the nature of the message. In response, “TextNow” provided the following

information:

               Username: twan9292
               Email: twan9292@gmail.com
               Registration IP: 69.137.218.254
               Date of phone ownership: 7/17/21 04:55:19 UTC – 7/19/21
               10:21:32 UTC
               IP addresses: 172.56.10.30 is the IP address assigned during
               the time frame of the threat and belongs to T-Mobile.

      9.       The associated IP address, 69.137.218.254, was the same as the IP

address for the first threat, belonging to the Comcast account at 5xxx Guilford,

Detroit, MI.

      10.      On July 19, 2021, Det. Heaney obtained a State search warrant from

30th District Court Judge Officer-Hill for the residence at 5xxx Guilford, Detroit, MI.

      11.      On July 20, 2021, while surveillance was being conducted on 5xxx

Guilford, HPPD officers observed I.W. leave the location in a vehicle. I.W. was

subsequently temporarily detained for further investigation. I.W. was advised of her

Miranda rights, which she waived. I.W. advised the Detectives that her child’s

father, Antoine THOMAS, had been staying at the 5xxx Guilford address with her.

I.W. further advised that THOMAS worked for Faurecia, that she had knowledge of

THOMAS using the “TextNow” application in the past, that THOMAS was at 5xxx


                                          4
   Case 2:21-mj-30364-DUTY ECF No. 1, PageID.6 Filed 07/23/21 Page 6 of 10




Guilford address on the dates of the threats, and that THOMAS was currently alone

at the 5xxx Guilford address.

      12.   Shortly thereafter, officers observed THOMAS exit the 5xxx Guilford

address. THOMAS was arrested and later transported to Highland Park Police

Department. Officers conducted a search incident to arrest of THOMAS at which

time a Samsung Galaxy cellular phone was recovered from THOMAS. Officers then

served the aforementioned search warrant at 5xxx Guilford, Detroit, MI, and

recovered the following property:

      -     LG Tmobile cellular phone, from top of fire place mantle.
      -     Cellular phone in black case, from upstairs bedroom bed
      -     Xfinity Router, S/N 7AA2WZ6BCB01392, from living room
      -     Xfinity Router, S/N 286382328, from living room

      13.   On July 20, 2021, prior to the arrest of THOMAS, and while THOMAS

was alone in the residence at 5xxx Guilford, HPPD officers were advised that a third

bomb threat had been texted to C.W. at approximately 2:34 p.m. EDT (6:34 p.m.

UTC) from phone number (517) 684-xxxx. The threat stated the following:

      “Okay so you guys are running my plans no worries i will follow
      through and carry out with my plans I will blow up the building
      however if you continue to intervene i will just do a mass shooting this
      is revenge for the two guys that work in you factory bullied me now im
      going to end it all I can get in the building with ease hope you guys
      ready this is about to be a sad day Im done being patient im coming
      full force!”




                                         5
   Case 2:21-mj-30364-DUTY ECF No. 1, PageID.7 Filed 07/23/21 Page 7 of 10




      14.   HPPD Det. Heaney determined that (517) 684-xxxx also belonged to

“TextNow”. “TextNow” provided the following information:

            Username: twan9292
            Email: twan9292@gmail.com
            Registration IP: 69.137.218.254
            Date of phone ownership: 7/20/21 18:29:10 UTC – 7/22/21
              03:59:59 UTC
            IP Address: 172.58.121.17 was the IP address assigned during
              the time frame the text was sent. This IP address belongs to
              T-Mobile.

      15.   The associated IP address, 69.137.218.254, was the same as the IP

address used for the first two threats, belonging to the Comcast account at 5xxx

Guilford, Detroit, MI.

      16.   On July 21, 2021, during the course of a recorded in-custody interview,

THOMAS provided HPPD Det. James McMahon and ATF SACES/BT Franklin

with verbal and written consent to search his cellular phone, a Samsung Galaxy,

model A12, S/N R58R343B83A, IMEI 354150871054461, cellular number (313)

765-xxxx.

      17.   On July 21, 2021, Det. Heaney also obtained a state search warrant for

the aforementioned Samsung Galaxy cellular phone, IMEI 354150871054461

previously seized from THOMAS. The cellular phone and copy of the warrant were

then transported to Detroit Police Department (DPD) Det. Sara Markel for forensic

analysis.



                                        6
   Case 2:21-mj-30364-DUTY ECF No. 1, PageID.8 Filed 07/23/21 Page 8 of 10




        18.   On July 22, 2021, SACES/BT Franklin met with DPD Det. Markel and

reviewed the forensic extraction report for THOMAS’S Samsung Galaxy, model

A12, IMEI 354150871054461.        The extraction report identified multiple user

accounts associated with the cellular phone, including projectcity82@gmail.com

and twan9292@gmail.com. One of the user accounts recovered from the cellular

phone       was   a   “TextNow”    account   with   the   associated   email   of

twan9292@gmail.com, which is the same as the “TextNow” account used to

transmit the July 19, 2021 and July 20, 2021, bomb threat messages to Faurecia. As

noted previously, the July 17, 2021, bomb threat was conveyed from a “TextNow”

account utilizing the email account of projectcity82@gmail.com, an account that is

also associated with THOMAS’S cellular phone. Another user account located on

the cellular phone was identified as an Uber account with an account name of

“antoine thomas” and an email of projectcity82@gmail.com.

        19.   The review of the extraction also revealed a number of text message

utilizing a third-party text application between +1313597xxxx, which is the phone

number of C.W.’s work phone, and username “twanthomas958431”. These text

messages occurred between 7/9/2021 and 7/20/2021, and focused on work related

subjects.




                                        7
Case 2:21-mj-30364-DUTY ECF No. 1, PageID.9 Filed 07/23/21 Page 9 of 10
  Case 2:21-mj-30364-DUTY ECF No. 1, PageID.10 Filed 07/23/21 Page 10 of 10




                                 CONCLUSION

      21.    Based on the foregoing, I have probable cause to believe that, Antoine

Reese THOMAS, did knowingly transmit in interstate or foreign commerce any

communication containing any threat to kidnap any person or any threat to injure the

person of another, in violation of Title 18, United States Code, Section 875(c).

                                             Respectfully submitted,


                                             ______________________________
                                             John Franklin, Special Agent
                                             Bureau of Alcohol, Tobacco, Firearms
                                             and Explosives

Sworn to before me and signed in my presence
and/or by reliable electronic means.



Hon. Kimberly G. Altman
United States Magistrate Judge

Dated:   July 23, 2021




                                         9
